Exhibit 12 THE LACLEDE GROUP, INC. AND SUBSIDIARY COMPANIES SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve Months Ended Dec. 31, September 30, (Thousands of Dollars) 2009 2009 2008 2007 2006 2005 Income from continuing operations before interest charges and income taxes $ 111,342 $ 126,517 $ 113,228 $ 101,867 $ 100,080 $ 78,676 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,839 1,833 1,691 1,485 1,291 938 Total Earnings $ 113,181 $ 128,350 $ 114,919 $ 103,352 $ 101,371 $ 79,614 Interest on long-term debt – Laclede Gas $ 24,582 $ 24,583 $ 19,851 $ 22,502 $ 22,329 $ 22,835 Other interest 3,080 5,163 9,626 11,432 10,555 4,418 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,839 1,833 1,691 1,485 1,291 938 Total Fixed Charges $ 29,501 $ 31,579 $ 31,168 $ 35,419 $ 34,175 $ 28,191 Ratio of Earnings to Fixed Charges 3.84 4.06 3.69 2.92 2.97 2.82 LACLEDE GAS COMPANY SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve Months Ended Dec. 31, September 30, (Thousands of Dollars) 2009 2009 2008 2007 2006 2005 Income before interest charges and income taxes $ 83,038 $ 77,395 $ 84,684 $ 80,134 $ 72,077 $ 72,092 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,839 1,833 1,691 1,485 1,291 938 Total Earnings $ 84,877 $ 79,228 $ 86,375 $ 81,619 $ 73,368 $ 73,030 Interest on long-term debt $ 24,582 $ 24,583 $ 19,851 $ 22,502 $ 22,329 $ 22,835 Other interest 3,144 5,770 10,363 11,101 10,236 4,076 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,839 1,833 1,691 1,485 1,291 938 Total Fixed Charges $ 29,565 $ 32,186 $ 31,905 $ 35,088 $ 33,856 $ 27,849 Ratio of Earnings to Fixed Charges 2.87 2.46 2.71 2.33 2.17 2.62
